Citation Nr: 1506513	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to a temporary total disability benefits based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Boise, Idaho Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The issue of entitlement to a temporary total disability benefits based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that a left shoulder disability is etiologically related to a service-connected left knee disability.  


CONCLUSION OF LAW

A left shoulder disability is proximately due to or the result of a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for VA benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolved reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a left shoulder disability as a result of a service-connected left knee disability.  Specifically, he reported that in 2010 his left knee gave out and he fell on his front steps, landing on his left shoulder, resulting in a torn rotator cuff.  

The Board notes that the Veteran is competent to report that he fell as a result of his left knee giving out.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that report.

Private treatment records show that in September 2010 the Veteran reported pain in his left shoulder after falling down the stairs when his knee gave out.  An arthrogram revealed a full-thickness tear of his left rotator cuff and a surgical repair was scheduled.  

At a March 2011 VA examination, the examiner opined that the Veteran's left shoulder rotator cuff tear was less likely as not caused by or a result of a service-connected left knee disability, explaining that the Veteran could have fallen regardless of the left knee disability due to his overly large body weight and deconditioning.

The Board finds that opinion inadequate as the examiner failed to fully consider the Veteran's credible and consistent reports, both at the time of the injury and since, that he fell as a result of his left knee giving way.  The Board finds the examiner's opinion that the Veteran may have fallen regardless of his left knee disability irrelevant to the issue on appeal.  Furthermore, the examiner provides a speculative rationale that the Veteran could have fallen due to his body weight and deconditioning, without actually opinion regarding the likely actual cause of the fall.

The Board acknowledges that there is no medical opinion linking the Veteran's current left shoulder disability to the service-connected left knee disability. However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has consistently maintained that his left shoulder disability was caused from a fall as a result of his left knee giving way.  Those statements are documented in the 2010 records of treatment for the Veteran's left shoulder disability and in his lay statements of record, including at the July 2014 Board hearing.  Further, the Veteran and his wife testified at the July 2014 hearing that he had a significant history of his left knee giving way prior to the 2010 fall which resulted in the left shoulder disability.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a left shoulder disability, secondary to the left knee disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a left shoulder disability, secondary to a left knee disability, is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  

The Veteran contends that he is entitled to an award of temporary total disability benefits based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30.  The Board notes that the Veteran underwent total knee replacement surgery of his left knee in January 2011 as a result of severe osteoarthritis.  Prior to that total knee replacement, the Veteran had been service-connected for status post left knee meniscal repair.  

A March 2011 VA examiner opined that the Veteran's osteoarthritis was not caused by or related to the service-connected left knee disability and that the Veteran's left knee osteoarthritis was more likely related to his history of being overweight.  However, the examiner noted that the Veteran's early meniscus operation was known to significantly increase wear patterns in the knees, causing degeneration before its time.  The Board finds that opinion is contradictory and that a new examination and opinion is necessary before the issue on appeal is decided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him to determine the nature and etiology of osteoarthritis of the left knee, resulting in total knee replacement.  The examiner must review the claims file and must note that review in the report.  Based on the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left knee osteoarthritis was caused by a service-connected left knee disability.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left knee osteoarthritis was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left knee disability.  The examiner should reconcile the opinion with the March 2011 opinion that the osteoarthritis was not related to the service-connected left knee disability, but that early meniscus operations are known to increase wear patterns in knees, causing premature degeneration.  The supporting rationale for all opinions expressed should be provided.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


